Affirmed and Memorandum Opinion on Remand filed June 3, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00874-CR

                   MIGUEL ANGEL SANCHEZ, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1315362

                 MEMORANDUM OPINION ON REMAND


      Appellant Miguel Angel Sanchez appeals his conviction for aggravated
sexual assault of a child. On original submission, appellant argued that there was
insufficient evidence in the record to support the court’s costs of $580 reflected in
the judgment. We agreed and modified the trial court’s judgment to delete the
specific amount of costs assessed. Sanchez v. State, No. 14-12-00874-CR; 2013
WL 6045737 (Tex. App.—Houston [14th Dist.] Nov. 14, 2013) vacated and
remanded, No. PD-1710-13; 2014 WL 1512970 (Tex. Crim. App. Apr. 16, 2014).
The Court of Criminal Appeals vacated our judgment and remanded in light of its
opinion in Johnson v. State, 423 S.W.3d 385 (Tex. Crim. App. 2014).

       The judgment includes an assessment of $580 in court costs. A supplemental
clerk’s record was filed, which contains a certified, signed bill of costs listing $580
in court costs. We review the assessment of court costs on appeal to determine if
there is a basis for the costs, not to determine whether there was sufficient evidence
offered at trial to prove each cost. Johnson v. State, 423 S.W.3d at 390. Traditional
sufficiency-of-the-evidence standards of review do not apply. Id.

       Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record supports the assessment of costs in this case
because the record contains a bill of costs that contains each item of cost, is signed
by a representative of the district clerk, who is entitled to receive payment of the
costs, and is certified. See Johnson, 423 S.W.3d at 393.

       The trial court assessed $580 in costs against appellant. The sum of the
itemized costs in the cost bill is $580. There being no challenge to any specific cost
or the basis for the assessment of such cost, the bill of costs supports the costs
assessed in the judgment. Id. at 396. The fact that the bill of costs was not prepared
until after the court signed the judgment does not defeat the lawfulness of the bill
of costs. Id. at 394. (“[M]atters pertaining to the imposition of court costs need not
be brought to the attention of the trial court, including a bill of costs prepared after
a criminal trial.”).




                                           2
      On remand, we affirm the trial court’s judgment.



                                            PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                        3